ORDER
Petitioner moves this Court to issue a writ of mandamus compelling the family court of Charleston County to permit him to file pro se divorce pleadings while he is incarcerated. Respondents, relying on former Rule 4 of the Rules of Practice for the Family Courts of South Carolina, oppose issuance of the writ.
We call to respondents’ attention that these rules were repealed and replaced by the South Carolina Rules of Family Court on September 1, 1988. Rule 4 no longer appears and was not replaced by a similar provision. Therefore, we grant petitioner’s writ of mandamus and direct the family court in Charleston County to entertain petitioner’s divorce pleadings and to allow him to proceed pro se.
It is so ordered.